DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on September 24, 2018 has been entered in the above-identified application. Claims 3-10, 12, 13, and 15 are amended. Claims 1-15 are pending and under consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of now-allowed copending Application No. 16/088,783 (reference application). 
The claims of allowed Application No. 16/088,783 recite an interlayer film for laminated glass having a one-layer or two or more-layer structure, the interlayer film comprising a first layer including an ionomer resin containing polyvinyl acetal into which an acid group is introduced, or containing a the ionomer resin having a content of the acid group of 1.5% by mole or more and 10% by mole or less, the ionomer resin having a degree of neutralization of 10% or more and 90% or less, the first layer having a glass transition point within a temperature range between 20°C and 0oC inclusive, wherein the first layer contains a plasticizer, wherein the interlayer film for laminated glass is used for obtaining laminated glass by being arranged between a first glass plate having a thickness of 1.3 mm or less, and a second glass plate.
The claims of the instant application recite a polyvinyl acetal ionomer resin material comprising: a polyvinyl acetal ionomer resin having an ionic functional group and having a metal in an amount that makes a degree of neutralization be 10% or more and 90% or less, the polyvinyl acetal ionomer resin having a meso percentage of acetal ring structure of 80% or more, wherein the rein material comprises a plasticizer, and wherein the resin material is placed between a first lamination glass member and a second lamination glass member. 

4.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/088,062 (reference application). 
The claims of copending Application No. 16/088,062 recite a polyvinyl acetal ionomer resin film, comprising a polyvinyl acetal ionomer resin containing polyvinyl acetal into which an acid group is introduced, the polyvinyl acetal ionomer resin having a content of the acid group of 1.5% by mole or more and 10% by mole or less, and the polyvinyl acetal ionomer resin having a neutralization degree of 10% or more and 90% or less, wherein the film further comprises a plasticizer, and wherein the film is used as an interlayer film for laminated by being arranged between a first glass plate having a thickness of 1.8 mm or less and a second glass plate.
The claims of the instant application recite a polyvinyl acetal ionomer resin material comprising: a polyvinyl acetal ionomer resin having an ionic functional group and having a metal in an amount that makes a degree of neutralization be 10% or more and 90% or less, the polyvinyl acetal ionomer resin having a meso percentage of acetal ring structure of 80% or more, wherein the rein material comprises a plasticizer, and wherein the resin material is placed between a first lamination glass member and a second lamination glass member. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude upon the issuance of copending Application No. 16/088,062. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	DasGupta et al. (MODIFICATION OF POLYVINYL BUTYRAL PROPERTIES VIA THE INCORPORATION OF IONOMER GROUPS, Springer Science 1991) disclose that Polyvinyl butyral ionomers (IPVB) were synthesized in order to modify some of the performance properties of polyvinyl butyra1 (PVB) used in safety glazings. The ionomers were synthesized via a condensation polymerization process in which ionic groups were permanently incorporated into the polyvinyl butyra1 backbone by using an ion containing aldehyde in addition to butyraldehyde during the acetalization of polyvinyl alcohol. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHEEBA AHMED/Primary Examiner, Art Unit 1787